Citation Nr: 0925812	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  07-27 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent disabling for 
fractured L1-L5 and lower back problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel





INTRODUCTION

The Veteran had active service from December 1998 to December 
2002 and from October 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In the Veteran's Substantive Appeal dated in August 2007, the 
Veteran appears to have raised the issue of entitlement to 
total disability due to individual unemployability.  As this 
matter is not currently developed or certified for appellate 
review, it is referred to the RO for appropriate action.

The Veteran was scheduled for a Travel Board Hearing in May 
2009; however, he failed to appear.  Under the applicable 
regulation, if an appellant fails to appear for a scheduled 
hearing and a request for postponement has not been received 
and granted, the case will be processed as though the request 
for a hearing had been withdrawn.  38 C.F.R. § 20.702(d) 
(2008).  Accordingly, this Veteran's request for a hearing is 
considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to a rating in excess of 20 
percent disabling for his fractured L1-L5 and lower back 
problems.  The Veteran contends that his condition is more 
severe than contemplated by a 20 percent rating.

The most recent VA Compensation and Pension (C&P) examination 
evaluating the Veteran's fractured L1-L5 and lower back 
problems was in September 2006.  In March 2007, the Veteran 
underwent back surgery.  The necessity of back surgery 
probably indicates that the Veteran's back disability had 
worsened.  As such, the Board is of the opinion that this 
case should be remanded to afford the Veteran a 
contemporaneous VA examination to assess the current nature, 
extent, and severity of his fractured L1-L5 and lower back 
problems.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2008). 
 In Bell v. Derwinski, 2 Vet. App. 611 (1992), the U.S. Court 
of Appeals for Veterans Claims held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  

The Veteran has sought regular treatment for his fractured 
L1-L5 and lower back problems.  The claims file contains VA 
treatment records dated through May 2008.  In order to assess 
the Veteran's current disability, any outstanding records of 
the Veteran's treatment for his fractured L1-L5 and lower 
back problems at the VA, should be sought and associated with 
the claims file, upon receipt of appropriate authorization 
and prior to the C&P examination.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Request all VA treatment records 
pertaining to the Veteran dated since May 
2008.

2.  After completion of the above, arrange 
for the Veteran to undergo an appropriate 
VA examination to determine the nature, 
extent, and severity of his fractured L1-
L5 and lower back problems.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
All indicated tests and studies should be 
performed, including range of motion 
tests.  

The examiner must also identify any 
neurological impairment, to specifically 
include stating whether the Veteran has 
bowel or bladder problems.  The examiner 
must also state whether the Veteran has 
pain, radiculopathy or numbness in his 
lower extremities, including whether his 
spine disability causes the pain 
complained of in the Veteran's testes and 
left leg.  Finally, determine the severity 
of the Veteran's neurological impairment 
and identify whether the impairment, if 
any, is mild, moderate, moderately severe, 
or severe with marked muscular atrophy.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a legible report.

3.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



